Citation Nr: 1506826	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating higher than 10 percent for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned in July 2014.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's arteriosclerotic heart disease has been treated with continuous medication, and likely results in dyspnea, fatigue, and dizziness at a workload of between 5 and 7 METs.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no more, for arteriosclerotic heart disease are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code (DC) 7005 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The electronically filed record contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2014 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was originally granted service connection for atherosclerotic heart disease associated with herbicide exposure in the July 2011 rating decision.  At that time, he was assigned a 10 percent evaluation effective August 31, 2010.  The Veteran then submitted additional private treatment records.  The 10 percent rating was continued in an August 2011 rating decision.  The Veteran appealed this rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

The Veteran has argued that his disability rating should be based on the difference in his health before and after his January 2010 heart attack, which he describes as 50 percent worse.  See e.g., December 2011 statement.  While the record supports the Veteran's assertions of very good health prior to his heart attack, his current level of impairment must still be rated under the same criteria as all other veterans with the same disability, regardless of the prior degree of fitness.

The standardized criteria can be found under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.  Under that diagnostic code, arteriosclerotic heart disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  38 C.F.R. § 4.104, DC 7005.  The next higher rating of 30 percent is awarded for arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Id.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Throughout the claim period, the record shows that the Veteran's arteriosclerotic heart disease required continuous medication.  The Veteran also provided lay evidence of fatigue and dyspnea.

At the time of his September 2010 stress test, the Veteran was able to exercise for 13 minutes and 3 seconds.  He exceeded his predicted maximum heart rate by attaining a maximum heart rate of 167 beats per minute with no complaints of chest pain during exercise or recovery.  His left ventricular ejection fraction (LVEF) was 65 percent.  This exam was noted to be an improvement over his January 2010 stress test.

In March 2011, the Veteran underwent an examination in conjunction with this claim.  At that time, he was diagnosed with atherosclerotic heart disease, hypertension, and hypertriglyceridemia.  He was treated with continuous medication.  The Veteran had a history of percutaneous coronary intervention, but no congestive heart failure and no evidence of cardiac hypertrophy or dilation.  This examiner noted that the September 2010 stress test showed exercise for 13 minutes or greater than 7 METs.  The Veteran's heart disease was not found to impact his ability to work.

In an April 2011 letter, the Veteran's private doctor, Dr. T.J.M., noted his complaints of intermittent shortness of breath, chest pain, and wheezing.  The Veteran was still able to walk on treadmill several miles a day.  He was diagnosed with heart failure without evidence of congestion.  His systolic function was well-preserved, placing him in New York Heart Association Class 1, American Heart Association Class B.

Private treatment records dated in August 2011 show sudden onset of exertional shortness of breath and chest discomfort three weeks prior (July 2011).  These symptoms were brought on by minimal exertion.  He was diagnosed with unstable angina, congestive heart failure.

At the time of his October 2011 VA treatment record, the Veteran reported running 1-2 miles every day along with lifting weights.  He also reported recurrent chest pain since his myocardial infarction.  The VA doctor noted that, given the atypical nature of chest pain and his extreme exercise endurance, the Veteran's pain was unlikely coming from his heart and this has been shown by normal stress test and a cardiac catheterization.  Instead, this doctor suggested that excessive anxiety might be playing role in his chest pain.  

In his December 2012 letter, the Veteran reported a decreased quality of life due to symptoms including shortness of breath, fatigability, and dizziness from medication.  He stated that his disability limited his ability to find work and his ability to earn extra income through additional work.

In February 2013, the Veteran underwent another examination in conjunction with this appeal.  At that time, he was diagnosed with coronary artery disease and status post myocardial infarction.  He was treated with continuous medication.  He had a history of percutaneous coronary intervention, but no congestive heart failure.  His symptoms included dyspnea, fatigue, and dizziness, but not angina and syncope.  He had these symptoms at >5-7 METs.  This METs level has been found to be consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  There was no evidence of cardiac hypertrophy or dilation.  His LVEF was 58 percent.   His disability impacted his ability to work in that it limited his ability to lift of carry to no more than 50 pounds and he must avoid exertion in temperature and humidity extremes.

A February 2013 VA treatment record shows that the Veteran reported that since his myocardial infarction, he had recurrent episodes of chest pain.  He was a nonsmoker and walked one to two miles every day.  He felt fine and reported no sleep problems, weight gain or loss.  He denied chest pain, orthopnea or dyspnea on exertion.

In a statement submitted at his hearing, the Veteran noted that prior to his heart attack, he planned to never retire.  Now he is semi-retired and works for his son.  He tires easily, does not have stamina or endurance.

At his hearing, the Veteran stated that he no longer ran or walked, but still exercised.  He also testified that he had to take an early retirement from his job selling textbooks.  He was working part time for his son in a garden store, waiting on customers and working the register.

Based on the above, the Veteran's arteriosclerotic heart disease has been treated with continuous medication, resulted in one episode of congestive heart failure, and resulted in dyspnea, fatigue, and dizziness at a workload of between 5 and 7 METs.  This is sufficient to warrant a 30 percent rating under DC 7005, but not more.  See 38 C.F.R. § 4.104.  The next higher rating of 60 percent would require more than one episode of acute congestive heart failure in the past year, dyspnea, fatigue, angina, dizziness, or syncope at a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction  of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005.  None of these symptoms are present here.  Only one record notes congestive heart failure, while both examinations found no such manifestation.  The Veteran's exercise tolerance is relatively high despite the reduction following his heart attack, as demonstrated by his regular fitness routine, and as such his symptoms of dyspnea, fatigue, and dizziness have not been associated with activities at a METs level of 5 or lower.  Finally, the Veteran's left ventricular ejection fraction has remained above 50 percent for the entirety of the appeals period.  As such, the Board finds no symptoms warranting a rating higher than 30 percent.  Therefore, the Board concludes that the preponderance of the evidence is in favor of the assignment of a rating of 30 percent, but not more, for the Veteran's arteriosclerotic heart disease.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as multiple episodes of acute congestive heart failure decreased exercise tolerance, or decreased LVEF, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which requires continuous medication, resulted in one episode of congestive heart failure, and resulted in some decrease in exercise tolerance.  Again, the Veteran has argued that the change in his overall health is more significant than shown by the diagnostic criteria.  This, however, is not a sufficient basis for extraschedular consideration.  His symptoms are in fact contemplated by the rating criteria and, as such, the rating schedule is adequate to evaluate his disability.  Thus, referral for extraschedular consideration is not in order.

Finally, under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating for compensation based on individual unemployability (TDIU) is considered an element of a rating claim when raised by the record.  

The Veteran has argued that the combination of his age and disability make it difficult for him to find employment and earn extra income through additional work.  For TDIU, however, the Veteran's service-connected disability alone must be sufficiently severe to produce unemployability, without regard to advancing age or non-service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Despite the increase in his disability rating for arteriosclerotic heart disease granted above, the Veteran does not meet the threshold percentage requirements for TDIU.  See 38 C.F.R. § 4.25.

Nevertheless, the claim may still be referred to the Director, Compensation Service, for consideration of an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disability[y]."  38 C.F.R. § 4.16(b).  In this case, however, the record does not show that the Veteran's arteriosclerotic heart disease has rendered him unemployable.  The March 2011 examiner found that the Veteran's heart disability did not affect his employability at all.  The February 2013 examiner found some physical limitations to employment including limitations to his heavy lifting ability and a need to avoid exertion in temperature and humidity extremes, but again did not suggest that the Veteran was unemployable as a result.  The Veteran reports that he is now semi-retired and working for his son.  

Based on the above, the weight of the evidence is against finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected arteriosclerotic heart disease.  As such, the Board finds no basis upon which to refer the claim to the Director, Compensation Service for consideration of an extraschedular rating.  Accordingly, an award of TDIU is not warranted.  


ORDER

A rating of 30 percent for arteriosclerotic heart disease is granted, subject to the law and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


